J-S27043-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 GLENN G. DOSTER                         :
                                         :
                     Appellant           :   No. 3527 EDA 2017

               Appeal from the PCRA Order October 4, 2017
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0002246-1990,
            CP-09-CR-0002247-1990, CP-09-CR-0002248-1990,
            CP-09-CR-0002249-1990, CP-09-CR-0002250-1990,
            CP-09-CR-0002251-1990, CP-09-CR-0002252-1990,
                          CP-09-CR-0002253-1990


BEFORE: SHOGAN, J., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                              FILED JULY 03, 2018

      Appellant Glenn G. Doster appeals pro se from the Order denying his

fifth Post-Conviction Relief Petition, filed as a “Petition for Review.”   We

conclude that the trial court properly considered the Petition under the Post

Conviction Relief Act, 42 Pa.C.S. §§ 9541-46, and properly denied the Petition

as untimely filed.

      On June 4, 1990, Appellant entered open guilty pleas to multiple

offenses arising from his sexual abuse of juvenile boys throughout 1989. On

September 24, 1990, the court sentenced him to an aggregate term of 10 to
J-S27043-18



35 years’ incarceration. The court did not make any finding that Appellant

was a sexually violent predator.1

        After the court denied Appellant’s second Motion for Reconsideration of

Sentence on December 3, 1990,2 Appellant did not timely appeal.            His

Judgment of Sentence became final thirty days thereafter on January 3, 1991.

See 42 Pa.C.S. § 9545(b)(3) (providing “a judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.”).

        Appellant thereafter filed four PCRA Petitions, the first one on

September 27, 2000, none of which garnered relief. On August 15, 2017, he

filed the instant “Petition for Review” in which he sought relief from the

registration requirements of the Sex Offenders Registration and Notification

Act (“SORNA”) in light of Commonwealth v. Muniz, 164 A.3d 1189 (Pa.

2017) (OAJC).3        The PCRA court properly considered the filing under the

PCRA. After issuing a Pa.R.Crim.P. 907 Notice of Intent to dismiss without a

hearing, the court dismissed the Petition as untimely.
____________________________________________


1 Megan’s Law I was enacted in 1995, and applied to those sexual offenders
who were convicted before the effective date of that statute and who were still
serving their sentence. Appellant was, thus, subject to the Megan’s Law I
registration requirements.

2 Appellant filed two Post-Sentence Motions, one of which the court granted
so that he serve his sentence in SCI Frackville.

3   Appellant remains incarcerated.


                                           -2-
J-S27043-18



     Appellant timely appealed pro se. Both Appellant and the PCRA court

complied with Pa.R.A.P. 1925.

     Appellant presents the following issues for our review in his “General

Statements of Material Facts Complained of on Appeal:”

     1. Whether SORNA’s registration provisions constitute punishment
        although the General Assembly’s identification of the provisions of
        (SORNA) as nonpunitive?

     2. Does (SORNA) (Sex Offenders Notification Act) pursuant to 42
        Pa.C.S. §§ 9799.10-9799.41, violate Petitioner’s Constitution Rights,
        Article 1 § 17 of the Pennsylvania Constitution (ex post facto clause)
        and Article 1 § 10 of the United States Constitution (ex post facto
        clause) applied retroactively, upon release?

     3. Did Court (Bucks County), commit (Harmful error) of “Order of
        Court’, case Nos: CR-2246 thru CR-2253-1990, filed October 4,
        2017, construing “Petition for Review” for “Post Conviction Relief”,
        since “Petition for Review” wasn’t filed to challenge (Appellant’s
        Conviction), but the “Collateral Legal Consequences) of that
        conviction; namely (Registration Requirements) of SORNA’s (Sex
        Offenders Notification Act), 42 Pa.C.S. §§9799.10-9799.41)?

     4. Did court (Bucks County) construe “Petition for Review” as “PCRA”,
        filed “Mail Box Rule Date”, August 9, 2017, leads to “inference” and
        “Supports” that (SORNA) is punitive, that does “Imply” that Petition
        was punished (Twice) for the same offense, in violation of the United
        States 5th Amendment and Pennsylvania’s Constitution, Article 1 §9,
        26, and 28 (Double Jeopardy Clause)?

Appellant’s Brief at 8-9, 11 (verbatim, except certain capitalizations and

emphases omitted).

     Appellant challenges the court’s denial of his Petition for Review

pursuant to the PCRA, and challenges the application of SORNA’s registration

requirements as unconstitutional after Muniz. Appellant’s Brief at 4.



                                    -3-
J-S27043-18


Standard/Scope of Review

      We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if they are

supported by the record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.

Super. 2007).    We give no such deference, however, to the court’s legal

conclusions.    Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super.

2012).

Applicability of PCRA

      We conclude that the PCRA court properly reviewed Appellant’s Petition

for Review pursuant to the PCRA. This Court has “repeatedly held that the

PCRA provides the sole means for obtaining collateral review and that any

petition filed after the judgment of sentence becomes final will be treated as

a PCRA petition.” Commonwealth v. Kubis, 808 A.2d 196, 199 (Pa. Super.

2002). Specifically, the PCRA provides:

      This subchapter provides for an action by which persons convicted
      of crimes they did not commit and persons serving illegal
      sentences may obtain collateral relief. The action established in
      this subchapter shall be the sole means of obtaining collateral
      relief and encompasses all other common law and statutory
      remedies for the same purpose that exist when this subchapter
      takes effect, including habeas corpus and coram nobis.

42 Pa.C.S. § 9542.




                                    -4-
J-S27043-18


       Appellant’s invocation of Muniz raises a challenge to the legality of his

sentence. Accordingly, pursuant to Section 9542, Appellant’s Petition raises

claims that are reviewable only under the PCRA.

       In order to obtain relief under the PCRA, a petition must be timely filed.

See 42 Pa.C.S. § 9545 (providing jurisdictional requirements for the timely

filing of a petition for post-conviction relief). A Petition must be filed within

one year from the date the judgment of sentence became final. Id. at Section

9545(b)(1).4 This fifth Petition, filed 20 years later, is facially untimely.

       A court may review a facially untimely PCRA Petition, however, if a

petitioner invokes one of three timeliness exceptions provided in 42 Pa.C.S. §

9545(b)(1). Here, although Appellant never pled a timeliness exception, his

reliance on Muniz indicates that he has attempted to assert the exception

provided in Section 9545(b)(1)(iii) for a newly-recognized constitutional right.

For the reasons that follow, we affirm the dismissal of Appellant’s Petition.

Muniz

       On July 19, 2017, the Pennsylvania Supreme Court filed its decision in

Muniz, supra, holding that the enhanced registration requirements applicable

to sex offenders provided in the Sexual Offender Registration and Notification


____________________________________________


4Although Appellant’s Judgment of Sentence became final before the effective
date of the 1995 amendments to the PCRA, and he thus had until 1997 to file
his first PCRA Petition, he did not file his first PCRA Petition until 2000. See
Commonwealth v. Thomas, 718 A.2d 326, 329 (Pa. Super. 1998)
(providing timeliness exception for filing of first PCRA Petition for those
convicted prior to the 1995 amendments became effective).

                                           -5-
J-S27043-18


Act (“SORNA”) are punitive and, therefore, applying SORNA retroactively to

offenders whose crimes occurred prior to SORNA’s enactment is a violation of

the ex post facto clauses of the U.S. Constitution and Pennsylvania

Constitutions.     Muniz, 164 A.3d at 1223.      On February 21, 2018, the

legislature amended SORNA to reflect the Muniz holding. See 42 Pa.C.S. §§

9799.51-9799.75 (“Act 10”).5

       This Court has declared that “Muniz created a substantive rule that

retroactively applies in the collateral context.” Commonwealth v. Rivera–

Figueroa, 174 A.3d 674, 678 (Pa. Super. 2017). However, as we recognized

in Commonwealth v. Murphy, 180 A.3d 402, 405–06 (Pa. Super. 2018),

“because Appellant's PCRA petition is untimely (unlike the petition at issue in

Rivera–Figueroa), he must demonstrate that the Pennsylvania Supreme

Court has held that Muniz applies retroactively in order to satisfy Section

9545(b)(1)(iii). See Commonwealth v. Abdul–Salaam, [812 A.2d 497 (Pa.

2002)].”     No such holding has yet been issued by our Supreme Court.




____________________________________________


5  Because Megan’s Law I was previously applicable to Appellant, and
Appellant’s period of registration has not yet expired (or even begun since he
remains incarcerated), Appellant will be required to register as a sex offender
under Section 9799.52(2) of the newly amended law. See 42 Pa.C.S. §
9799.52 (providing that Act 10 applies to anyone “required to register with
the Pennsylvania State Police under a former sexual offender registration law
of this Commonwealth on or after April 22, 1996, but before December 20,
2012, whose period of registration has not expired.”).



                                           -6-
J-S27043-18


Accordingly, Appellant cannot rely on Muniz to meet that timeliness

exception.6

       Accordingly, we affirm the denial of PCRA relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/18




____________________________________________


6  As we recognized in Murphy, supra, “if the Pennsylvania Supreme Court
issues a decision holding that Muniz applies retroactively, Appellant can then
file a PCRA petition, within 60 days of that decision, attempting to invoke the
‘new retroactive right’ exception of section 9545(b)(1)(iii).” Murphy, 180
A.3d at 406 n.1.


                                           -7-